DOCUMENTS UNDER SEAL
                      Case 3:19-cr-00524-CRB Clear
                                               Document
                                                   Form 4 Filed 10/21/19 Page 1 07
                                                             TOTAL TIME (m ins):
                                                                                 of minutes
                                                                                    1
M AGISTRATE JUDGE                          DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             Ada Means                                 10:42-10:49
MAGISTRATE JUDGE                           DATE                                     NEW CASE          CASE NUMBER
Bernard Zimmerman                         October 21, 2019                                           CR19-0524 CRB
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Vladimir Magallan Gallegos                 26        Y       P       Angela Chuang - Special App            APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Casey Boome                               Victor Martinez- Spanish                SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Ana Mendoza                             APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
      7 mins                                                                                                   TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or             OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R             APPEARANCE BOND            $                                                     SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED         RELEASED       DETENTION HEARING               REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                         CONTINUANCE
TO:                              ATTY APPT                  BOND                   STATUS RE:
October 22, 2019                 HEARING                    HEARING                CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY            CHANGE OF                STATUS
                                 AFFIDAVIT                  HEARING                PLEA
10:30 a.m.                                                  _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                 HEARING                                                                    SENTENCING
BZ (Courtroom D)
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                CONFERENCE               HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
The government's request to unseal the entire case is granted. FPD has a conflict; therefore, defendant will need a panel
attorney.
CC: BZ
                                                                                         DOCUMENT NUMBER:
